JS 44 (Rev. 02/19)

AR eos rr 1 a 7 3
CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS
HOME IT, INC.

(b) County of Residence of First Listed Plaintiff

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Ostrolenk Faber LLP, 845 Third Avenue, New York, NY 10022

(212) 596-0500

DEFENDANTS

NOTE:

Attorneys (if Known)

Unknown

 

China

WUPIN WEN, SHENZHEN TRYNOW INTELLECTUAL PROPERTY
CO., LTD., and JOHN DOES 1-10;

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

IL. BASIS OF JURISDICTION (Place an “X” in One Box Only)

CF 1 U.S. Government

Plaintiff

2 U.S. Government
Defendant

 

 

%3 Federal Question

(U.S. Government Not a Party}

4 Diversity

(indicate Citizenship of Parties in Item I)

iV. NATURE OF SUIT (Place an “X” in One Box Only)

 

 

(For Diversity Cases Only)

IW. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainti
and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State ai © 1. Incorporated or Principal Place Oo 4 4
of Business In This State
Citizen of Another State , Oo 2 (3 2 Incorporated aad Principal Place =F 5 5
of Business In Another State
Citizen or Subject of a 0 3 3. Foreign Nation G6 6

Foreign Country

O 625 Drug Related Seizure
of Property 21 USC 881
1 690 Other

   

() 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

 

CI 820 Copyrights
C7 830 Patent
@* 840 Trademark

 

LABOR

P92

 

LL CONTRAG iY
(J 110 Insurance PERSONAL INJURY PERSONAL INJURY
O 120 Marine. © 310 Airplane {1 365 Personal Injury ~
J 130 Miller Act C) 315 Airplane Product Product Liability
1 140 Negotiable Instrument Liability 0 367 Health Care/
(7 150 Recovery of Overpayment {0 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
1 151 Medicare Act €) 330 Federal Employers’ Product Liability
C1 152 Recovery of Defaulted Liability {3 368 Asbestos Personal
Student Loans 1 340 Marine Injury Product
» (Excludes Veterans) O 345 Marine Product Liability
C) 153 Recovery of Overpayment Liability PERSONAL PROPERTY
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud
CJ 160-Stockholders’ Suits 0) 355 Motor Vehicle O 371 Truth in Lending
© 190 Other Contract Product Liability (J 380 Other Personal
J 195 Contract Product Liability. | (1 360 Other Personal Property Damage
196 Franchise Injury C) 385 Property Damage

   

UREA PROPER

OF 362 Personal Injury -
Medical Malpractice

CCG Richie

Product Liability

PRISONER PETITIONS

 

 

 

0 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

© 740 Railway, Labor Act

751 Family and Medical
Leave Act -

O 790 Other Labor Litigation

(1) 791 Employee Retirement

C) 861 HIA (1395ff)
0 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
(I 864 SSID Title XVI

CI 865 RSI (405(g))

Uo PEDERAL TAN SUETS

 

OOOO O00 O00008 08

 
   

375 False Claims Act

376 Qui Tam 31 USC
3729(a))

400 State Reapportionment

410 Antitrust

430 Banks and Banking

450 Commerce

460 Deportation

470 Racketcer Influenced and

Corrupt Organizations
480 Consumer Credit
490 Cable/Sat TV
850 Securities/Commodities/
Exchange
890 Other Statutory Actions
891 Agricultural Acts
893 Environmental Matters
895 Freedom of Information .
Act: Do

 

 

0 210 Land Condemnation CO) 440 Other Civil Rights Habeas Corpus: Income Security Act ( 870 Taxes (US. Plaintiff 896 Arbitration |
J 220 Foreclosure CI 441 Voting O 463 Alien Detainee ‘or Defendant) 899 Administrative Procedure
OF 230 Rent'Lease & Ejectment 1 442 Employment {J 510 Motions to Vacate 1 871 IRS—Third Party ‘ Act/Review or Appeal of
0 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
(J 245 Tort Product Liability Accommodations C1 530 General 950 Constitutionality of
0 290 All Other Real Property C) 445 Amer. w/Disabilities -] (4 535 Death Penalty pS OM MIGRATION Ooo State Statutes
, Employment Other; O 462 Naturalization Application
(J 446 Amer. w/Disabilities -[1 540 Mandamus & Other [0 465 Other Immigration
Other 0 550 Civil Rights Actions

448 Education 1 555 Prison Condition
C1 560 Civil Detainee -
Conditions of

Confinement

 

 

 

 

 

 

V.. ORIGIN (Place an “X” in One Box Only)

m1 Original . (32 Removed from . 0 3. Remanded from 4 Reinstated or 1 5 Transferred from “(6 Multidistrict

 

Proceeding State Court Appellate Court Reopened Another District Litigation
. . ‘specify,
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
15 U.S.C, 5084 et seq.

 

VI. CAUSE OF ACTION

Brief description of : : . : .
‘Declaratory Judgment Action for No Infringement of Trademarks, and for Cancellation of Registered Trademark. .

 

 

 

 

 

 

VH. REQUESTED IN (1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: 7 Yes | PKNo
VHT. RELATED CASE(S) | ,
IF-ANY (See instructions): TUDGE - a DOCKET NUMBER ee
Li: ae
DATE SIGNATU fF AT TORDE, ps IORD
12/17/2019 | Q Moe
FOR OFFICE USE ONLY 7 CO
AMOUNT APPLYING IFP GE MAG. JUDGE

RECEIPT #

 
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

 

I, Max Moskowitz | , counsel for__Plaintiff , do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CiViIL. PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

See Dkt. No. 3 for Plainiffis Rule 7.1 Statement.

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VUI on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A Civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? Cl Yes No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? [] Yes No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in inteypleader a" does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? A es No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

1am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes i

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

O Yes (If yes, please explain No

| certify the accuracy of all inform tion provided above.

e

re

Signature: 7 (btu?

     

Tact Madifinds VIVANT

 

 
